DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on April 29, 2022 in which claims 1-20 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1have been considered but are moot  in view of the new ground of rejection necessitates by the newly submitted IDS dated 2/21/2022. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 6, 8, 9, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newlin et al. (US 2016/0298977) in view of Forstall et al. (US 2013/0325340).
 	In regard to claim 1, Newlin et al. discloses a method in a computing device for providing travel directions on a digital map, the method comprising: 
 	providing, by one or more processors via a mapping application, an interactive digital map via a user interface (see at least [0046] and Figs, 1 and 14); 
 	receiving, via the user interface, a request to obtain travel directions to a destination (see at least [0046] and Figs, 1 and 14); 
 	obtaining, at the mapping application from a third-party provider of a separate ride service application for providing a ride service, ride information for a ride from a pick-up location to a drop-off location to traverse at least a portion of a route to the destination (see at least [0043]-[0046], [0064] and Fig. 14); 
 	Newlin et al. does not specifically disclose:
in response to receiving a selection of the ride, periodically transmitting, by the mapping application to the third-party provider of the ride service, a status request for a current status of the ride; 
 	receiving, at the mapping application from the third-party provider of the ride service, status information indicating the current status of the ride; and
 	 presenting, by the one or more processors, a status indicator on the digital map in accordance with the received status information.
 	Forstall et al., in the same field or endeavor, discloses:
 	in response to receiving a selection of the ride, periodically transmitting, by the mapping application to the third-party provider of the ride service, a status request for a current status of the ride (see at least [0144] wherein a selection is made, and the third party provider is a Yellow Cab, [0145] and [146] show the status); 
 	receiving, at the mapping application from the third-party provider of the ride service, status information indicating the current status of the ride (see at least [0144] wherein a selection is made, and the third party provider is a Yellow Cab, [0145] and [0146] show the status (remaining)) and presenting, by the one or more processors, a status indicator on the digital map in accordance with the received status information (see at least [0144] wherein a selection is made, and the third party provider is a Yellow Cab, [0145] and [146] show the status).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Newlin et al. with the disclosure of Forstall et al. because such modification would improve the navigation method by empowering the user to be aware of  the status of the ride service.

 	In regard to claims 6 ,  the Newlin et al. discloses, wherein presenting a status indicator on the digital map includes: presenting, by the one or more processors, an indication of an estimated wait time for a driver to arrive at the pick-up location (see at least [0044], [0054], [0064], [0066], [0068]).

 	In regard to claim 8, the combination of Newlin et al. and Thangaraj et al. discloses wherein the current status of the ride includes at least one of: 
waiting for a driver to accept the ride, waiting for the driver to arrive at the pick-up location, ride in progress, or ride completed (see Thangaraj et al. [0102] and Newlin et al. [0145]).

As to claims 9, 14, 16 and 17, they are device and process claims that recite substantially the same limitations as the corresponding method claims 1, 6 and 8. As such, claims 9, 14, 16 and 17 are rejected for substantially the same reasons given for the corresponding claims 1, 6, and 8 above and are incorporated herein.

6.	Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newlin et al. (US 2016/0298977) in view of Forstall et al. (US 2013/0325340) as applied to claim 1 above and further in view of Thangaraj et al. (US 2017/0227367)
 	In regard to claims 5 and 13, the combination of Newlin et al. and Forstall et al. discloses wherein: receiving status information includes receiving, at the mapping application from the third-party provider of the ride service, the status of the Yellow Cab  (see at least [0145] and [0152]).
 	The combination Newlin et al. and Forstall et al. does not explicitly disclose the current location of the driver.
 	Thangaraj et al.  discloses the current location of the driver (see at least [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Newlin et al. and Forstall et al. with the disclosure of Thangaraj et al. because such modification would improve the navigation method by empowering the user to be aware of  the specific location of the ride.

7.	Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newlin et al. (US 2016/0298977) in view of Forstall et al. (US 2013/0325340).
as applied to claims 1 and 9 above and further in view of Gishen (US 2014/0257697).
 	In regard to claims 7 and 15, the combination of Newlin et al. and Forstall et al. meets the limitations of claims 1 and 9 but does not specifically disclose wherein presenting a status indicator on the digital map includes: presenting, by the one or more processors, an indicator that a driver has not accepted the ride.
 	Gishen discloses the above limitation (see at least [0031]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Newlin et al. and Forstall et al. with the disclosure of Gishen because such modification would enable the driver to have the option of biding on a service that is of convenience and advantages to him.

Allowable Subject Matter
8.	Claims 2-4, 10-12, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In regard to claims 2-4, 10-12 and 18-20, the prior art of record fails to disclose:
 	“receiving, at the mapping application, a request for additional map data utilizing mapping functionality different from a ride service portion of the mapping application; transitioning, by the one or more processors, the mapping application from the ride service portion to the other mapping functionality within the mapping application; presenting, by the one or more processors, the additional map data in a map display which includes the other mapping functionality; and presenting, by the one or more processors, the status indicator overlaying a portion of the map display.”

Conclusion
9. 	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/21/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178. The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/
 Primary Examiner, Art Unit 3661